Citation Nr: 0828788	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  06-24 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic alcoholism.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

3.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).

4.  Entitlement to a rating in excess of 10 percent for 
bilateral tinnitus.

5.  Entitlement to a rating in excess of 10 percent for low 
back disability.

6.  Entitlement to a rating in excess of 10 percent for 
headaches.



REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1967 to September 1970.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2006 rating decision of the Waco, Texas Regional Office (RO) 
of the Department of Veterans Affairs (VA).

The issues of entitlement to service connection for chronic 
alcoholism and entitlement to a total disability evaluation 
based upon individual unemployability due to service-
connected disabilities are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  It is reasonably shown that the veteran has PTSD linked 
to Vietnam combat stressors.  

2.  The 10 percent rating currently in effect is the maximum 
schedular rating for tinnitus; factors warranting 
extraschedular consideration are not shown.

3.  The veteran's low back disability does not result in 
forward flexion of 60 degrees or less, combined range of 
motion of the thoracolumbar spine of 120 degrees or less, or 
incapacitating episodes.  

4.  The veteran's headaches are not shown to be prostrating.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
PTSD are met.  38 U.S.C.A. §§ 1110, 5107  (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  The criteria for a rating in excess of 10 percent for 
tinnitus are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.87, Diagnostic Code (Code) 6260 (2007).  

3.  The criteria for a rating in excess of 10 percent for low 
back disability are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Codes 5237, 5243 (2007).  
  
 4.  The criteria for a rating in excess of 10 percent for 
headaches are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Code 8100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the veteran's claim for service connection for 
PTSD, given the favorable outcome detailed below, an 
assessment of VA's duties under the VCAA is not necessary.  
In regard to the claims for increased ratings for tinnitus, 
headaches and low back disability, the veteran is challenging 
the initial evaluation assigned following the grant of 
service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. 473, 490-91.  Thus, because 
the notice that was provided prior to service connection 
being granted for these disabilities was legally sufficient, 
VA's duty to notify in regard to the claims for increase for 
tinnitus, low back disability and headaches has already been 
satisfied.  

Regarding VA's duty to assist, the RO has obtained the 
veteran's service treatment records, along with available VA 
and private medical evidence.  Additionally, the veteran was 
provided with VA examinations pertaining to his claimed 
disabilities.  He has not identified any additional evidence 
pertinent to this claim.  VA's assistance obligations are 
met.  The veteran is not prejudiced by the Board's proceeding 
with appellate review. 

II.  Factual Background

Service treatment records do not reveal any complaints or 
findings of psychiatric problems.  On June 1970 separation 
examination psychiatric functioning was found to be normal.  

An October 1994 Social Security Decision found that the 
veteran was disabled as of January 1991 due to organic mental 
disorder, personality disorder and chronic alcoholism.  

In a June 1997 statement the veteran reported that around 
September 1968 while in Vietnam his platoon got ambushed by 
enemy soldiers.  He ended up stranded, surrounded by the 
enemy, along with two wounded soldiers and one soldier who 
had been killed.  For some time he could not move but after a 
few hours the helicopter gunships came and subdued the enemy, 
allowing support personnel to help the veteran with the dead 
and wounded.  He also reported having to pick up the remains 
of the driver of an APC who was blown up by a mine.  The APC 
was directly in front of the one the veteran was traveling in 
and when he and his fellow servicemen ran over to help the 
wounded, he found the driver "half blown away."  This 
happened around February 1968 and the veteran noted that the 
"death smell always stayed with (him)."  

An August 1997 VA examination produced diagnostic impressions 
of alcohol abuse, continuous, schizoaffective disorder and 
generalized anxiety disorder.  The veteran reported the 
combat related stressor events that he had mentioned in his 
June 1997 stressor statement.  He also reported that he felt 
anxious most of the time, fearing that he was going get 
killed; that he still smelled blood from his Vietnam 
experience; that he felt like a coward because he did not die 
in Vietnam; that he did not like to be around people; that he 
had irritability and outbursts of anger; and that he had 
distressing dreams of his Vietnam experiences but that if he 
drank, he did not have he did not have these nightmares.

A September 2004 VA progress note shows that the veteran was 
complaining of pain in his neck and head.  He also was having 
trouble with his back everyday.  His pain level was 7/10.  A 
March 2005 progress note shows a complaint of chronic back 
pain.  It was noted that the veteran was walking very slow 
due to increased pain in the low back for the past 2 weeks.  
The veteran was taking Motrin and an analgesic rub with no 
relief.  A May 2005 note shows that the veteran indicated 
that he had been having headache pains since a head injury in 
Vietnam.    

A September 2005 VA outpatient nurse's note shows a positive 
PTSD screen.  

A January 2006 VA audiology examination produced a pertinent 
diagnosis of bilateral tinnitus.

A January 2006 VA neurological examination produced a 
diagnosis of post traumatic headaches.  The veteran reported 
that he had episodic headaches with a severity of 4-5/10.  
Loud noises and stress sometimes precipitated the headaches.  
The location was the top of the head and sometimes he also 
had numbness of the head and face.  The headaches usually 
occurred around 5 days per week and lasted approximately 2 to 
3 hours.  He sometimes had nausea but did not experience 
vomiting.  The veteran indicated that he could not do 
anything when he had a headache.  Pain relievers the veteran 
was taking included ibuprofen and Capsaicin.  

A January 2006 VA examination produced a diagnosis of lumbar 
strain with mildly narrowed disc at L3-4 and L4-5.  The 
veteran reported non-radiating low back pain in the center of 
the back.  The pain was sharp and episodic.  He had severe 
flare ups 1 to 2 times per year that would usually last 
approximately 3 to 4 weeks.  During these flare-ups he could 
not do anything and his pain severity was 10/10.  The last 
flare-up he had had was in March 2005.  He indicated that he 
could walk approximately 1/4 mile.  The examiner found that the 
veteran's low back problem did not impair daily functional 
activities but he did have to avoid heavy lifting.  Physical 
examination produced range of motion findings of 90 degrees 
flexion, 25 degrees extension, 25 degrees left and right 
lateral flexion and 25 degrees of left and right rotation.  
There was pain at all end points of range of motion but there 
was no further limitation or pain with repeated efforts.  
There was no fatigue, weakness, lack of endurance or 
incoordination.  Neurological examination was essentially 
normal.    

On January 2006 VA psychiatric examination the diagnostic 
impressions were schizoaffective disorder and paranoid 
personality features.  The veteran reported nightmares with 
combat related themes about 4 to 5 times weekly.  He also 
reported that he was a loner and felt extremely uncomfortable 
around others.  He did not display any outward signs of 
distress when talking about some of his Vietnam experiences 
but indicated that he felt angry in regard to an incident 
when he felt his platoon had abandoned him.  He did not 
describe strong efforts to avoid memories of his Vietnam 
service.  The examiner found that the veteran met the DSM IV 
stressor criterion but otherwise did not report symptoms 
suggestive of PTSD.  

The January 2006 rating decision granted service connection 
for lumbar strain, headaches and tinnitus, and assigned a 10 
percent rating for each disability.  

A March 2007 VA outpatient psychiatry note shows diagnoses of 
PTSD (from Vietnam stressors) and schizoaffective disorder.  
The veteran complained of depression, anger and paranoia.  He 
was sometimes very angry when people would talk to him so he 
tried to avoid people, especially crowds, staying home as 
much as possible.  He did not sleep well and had nightmares 
of being overrun and bayoneted by the enemy.  He experienced 
intrusive thoughts about Vietnam on a daily basis.  He 
reported that during his Vietnam service he was often put on 
point by his platoon sergeant.  He was also in many fire 
fights and close ground combat action.  He felt that one of 
the reasons he did not have much trust for others and 
constantly felt vulnerable and in danger had to do with the 
incident in service where he felt that his platoon had 
abandoned him to the enemy.  He also reported that he had 
been uncomfortable during the earlier January 2006 VA 
examination and as a result did not report the full extent of 
his symptoms.  He attributed this behavior to difficulty with 
basic trust and paranoid thoughts about not letting others 
know his personal details.  The examiner noted that the 
veteran did not seem to grasp that withholding information at 
the prior VA examination would only result in an incomplete 
description in the examination report, thus probably 
adversely impacting his claim.  

A separate March 2007 social worker evaluation noted similar 
symptoms and indicated that it appeared that the veteran's 
symptoms were legitimate and that he would benefit from group 
PTSD treatment.  Subsequent May 2007 psychological screening 
was also strongly positive for PTSD.  The veteran was 
accepted into a PTSD treatment program pending compliance 
with his medication regimen and stabilization of symptoms of 
schizophrenia.    


III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.   If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease (to include Prostate 
Cancer) to a degree of 10 percent or more at any time after 
service, the veteran is entitled to service connection even 
though there is no record of such disease during service.  
38 C.F.R. § 3.307. 3.309(e).  Veterans who, during active 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed to an herbicide agent, 
unless there is affirmative evidence of non-exposure.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7.  Staged ratings are appropriate in an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

IV.  Analysis

PTSD

Although earlier examinations did not show a diagnosis of 
PTSD, the veteran was more recently diagnosed as having PTSD 
by a VA treatment team psychiatrist and the PTSD was 
specifically related to the veteran's reported Vietnam 
stressors.  Also, it was found that the veteran had not 
completely reported his symptoms to the earlier January 2006 
VA examiner and that the veteran had actually not understood 
that this under reporting was against his interest.  In 
addition, subsequent psychological screening was strongly 
positive for PTSD and the veteran was conditionally accepted 
for a PTSD treatment program.  Accordingly, the Board finds 
that a PTSD diagnosis related to the veteran's reported 
stressors is reasonably established.  38 C.F.R. §§ 3.304(f), 
4.125(a).  

It is also established that the veteran served in combat as 
his DD Form 214 shows that he received the Combat Infantryman 
Badge.  Additionally, the veteran's claimed stressors are 
related to combat and are consistent with the circumstances 
of  his service as a light infantryman.  Further, there is no 
evidence to suggest that the veteran's reported combat 
stressor events did not occur.  Thus, the veteran's lay 
testimony alone is sufficient to establish that his in-
service stressors did occur.  Accordingly, as the PTSD 
diagnosis, the veteran's in-service stressors and a link 
between the two are all established, service connection for 
PTSD is warranted.  38 C.F.R. § 3.304(f).

Tinnitus

Tinnitus is evaluated under Code 6260, which was revised 
effective June 13, 2003, in part to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for recurrent tinnitus, whether the sound is perceived as 
being in one ear, both ears, or in the head.  38 C.F.R. 
§ 4.87, Code 6260, Note 2 (2007).  

In June 2006, the U.S. Court of Appeals for the Federal 
Circuit affirmed VA's long-standing interpretation of Code 
6260 as authorizing only a single 10-percent rating for 
tinnitus, whether perceived as unilateral or bilateral.  
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  In view 
of the foregoing, the Board concludes that Code 6260 
prohibits assigning a rating in excess of 10 percent for 
bilateral tinnitus.  

The Board has also considered whether referral for 
extraschedular consideration is indicated; however, nothing 
in the record reflects or suggests factors warranting 
extraschedular consideration, such as marked interference 
with employability or frequent hospitalizations due to the 
veteran's tinnitus.  38 C.F.R. § 3.321. Consequently, 
referral for extraschedular consideration is not suggested by 
the record.  Accordingly, given that a rating in excess of 10 
percent is not warranted on either a schedular or 
extraschedular basis, the preponderance of the evidence is 
against this claim and it must be denied.  

Low back disability

The veteran's low back disability encompasses lumbar strain 
and degenerative disc disease.  Spinal pathology, which 
involves disc disease can either be rated either under the 
General Rating Formula for Diseases and Injuries of the 
Spine, (Codes 5235-5243) or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(Code 5243).  Under the General Formula, a 10 percent rating 
is assigned when there is forward flexion of the 
thoracolumbar spine greater than 60 degrees, but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees, but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
of the height.  A 20 percent rating is assigned when there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. § 4.71a, Codes 5235-5243.  Higher ratings are 
available for more severe manifestations.  

Under the Formula for rating Intervertebral Disc syndrome 
based on incapacitating episodes, a 10 percent evaluation is 
warranted for incapacitating episodes if such episodes had a 
total duration of at least one week but less than two weeks 
during the past 12 months; a 20 percent evaluation is 
warranted for incapacitating episodes if such episodes had a 
total duration of at least two weeks  but less than four 
weeks during the past 12 months; a 40 percent evaluation is 
warranted for incapacitating episodes under Code 5293 if such 
episodes had a total duration of at least four weeks but less 
than six weeks, during the past 12 months.  A 60 percent 
(maximum) rating was warranted for incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  38 C.F.R. § 4.71a, Code 5243.  Note 1 following 
Code 5243 provides that an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician  

Considering the General Formula, the evidence of record does 
not show forward flexion of the thoracolumbar spine of 60 
degrees or less or combined range of motion of the 
thoracolumbar spine of 120 degrees or less.  Instead, the 
January 2006 VA examination showed 90 degrees of forward 
flexion and a combined range of motion well over 120 degrees 
(i.e. 215 degrees).  Also, the record contains no evidence of 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Consequently, there 
is no basis for assigning a rating in excess of 10 percent 
under the General Formula.  Considering incapacitating 
episodes, although the veteran has indicates that he does 
periodically get incapacitated by low back pain, there is no 
evidence of record, nor has the veteran contended, that he 
has been prescribed bedrest by a physician.  Consequently, 
there is also no basis for assigning a rating in excess of 10 
percent based on incapacitating episodes.  

Additional factors that could provide a basis for an increase 
have also been considered; however the evidence does not show 
that the veteran has functional loss beyond that currently 
compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. 
App. 202 (1995).  Notably, on January 2006 VA examination, 
the examiner found that the veteran's low back pain did not 
generally impair daily functional activities and did not 
result in fatigue, weakness, lack of endurance or 
incoordination.  Accordingly, the Board finds that the 10 
percent rating currently assigned provides adequate 
compensation for the veteran's functional loss.  
The Board notes that it has been some 2 and 1/2  years since 
the January 2006 VA back examination.  There is no evidence 
of record, nor does the veteran allege, however, that the low 
back disability has worsened in severity since this 
examination.  Thus, the record does not establish a basis for 
having the veteran re-examined prior to the Board issuing 
this decision. 

The Board has also considered whether referral for 
extraschedular consideration is indicated; however, nothing 
in the record reflects or suggests factors warranting 
extraschedular consideration, such as marked interference 
with employability or frequent hospitalizations due to the 
low back disability.  38 C.F.R.  § 3.321. Consequently, 
referral for extraschedular consideration is not suggested by 
the record.
 
Given that the record does not show that a 10 percent rating 
is warranted on either   a schedular or extraschedular basis, 
the preponderance of the evidence is against this claim and 
it must be denied.  

Headaches

The veteran's headaches are rated by analogy to  38 C.F.R. § 
4.124a, Diagnostic Code 8100 (2007) for migraine headaches. 
Under this section, a 0 percent evaluation is warranted for 
migraine with less frequent attacks.  A 10 percent evaluation 
requires characteristic prostrating attacks averaging one in 
two months over the last several months.  A 30 percent 
evaluation is warranted for migraine headaches where there is 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months. A 50 percent 
evaluation is warranted if there are very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  

Although the veteran has indicated that he has frequent 
headaches, there is no medical evidence of record that these 
headaches constitute prostrating attacks and the veteran has 
not alleged that they constitute prostrating attacks.  
Consequently, there is no basis for assigning the veteran a 
rating in excess of 10 percent under Code 8100.  The Board 
has also considered whether referral for extraschedular 
consideration is indicated; however, nothing in the record 
reflects or suggests factors warranting extraschedular 
consideration, such as marked interference with employability 
or frequent hospitalizations due to the headaches.  38 C.F.R.  
§ 3.321.  Consequently, referral for extraschedular 
consideration is not suggested by the record.  Further, 
although it has been some 2 and 1/2  years since the January 
2006 VA examination for headaches, there is no evidence of 
record, nor does the veteran allege, that the headaches have 
worsened in severity since this examination.  Thus, there is 
no basis for having the veteran re-examined prior to the 
Board issuing a decision. 

Given that the record does not show that a 10 percent rating 
is warranted on either a schedular or extraschedular basis, 
the preponderance of the evidence is against this claim and 
it must be denied.  


ORDER

Entitlement to service connection for post traumatic stress 
disorder (PTSD) is granted.

Entitlement to a rating in excess of 10 percent for bilateral 
tinnitus is denied.

Entitlement to a rating in excess of  10 percent for low back 
disability is denied.

Entitlement to a rating in excess of 10 percent for headaches 
is denied.



REMAND

Regarding the veteran's claim for service connection for 
chronic alcoholism, the law and regulations provide that 
compensation shall not be paid if the claimed disability or 
death was the result of the person's own willful misconduct 
or abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1110 
(West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2006).  With 
respect to alcohol and drug abuse, Section 8052 of the 
Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388- 351, prohibits, 
effective for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a 
appellant's own alcohol or drug abuse.  Moreover, § 8052 also 
amended 38 U.S.C. § 105(a) to provide that, with respect to 
claims filed after October 31, 1990, an injury or disease 
incurred during active service will not be deemed to have 
been incurred in the line of duty if the injury or disease 
was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See also VAOPGPREC 2-
97.

In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), 
however, the Court held that a veteran could receive 
compensation for an alcohol or drug abuse disability acquired 
as secondary to, or as a symptom of, a veteran's service-
connected disability.  In other words, 38 U.S.C.A. § 1110 do 
not preclude compensation for an alcohol or drug abuse 
disability secondary to a service-connected disability, or 
use of an alcohol or drug abuse disability as evidence of the 
increased severity of a service-connected disability.  In the 
instant case the veteran has alleged that his chronic 
alcoholism is secondary to PTSD, which is now service 
connected.  Consequently, his claim for service connection 
for chronic alcoholism must now be remanded for the RO to, in 
the first instance, adjudicate this claim on the basis of 
secondary service connection.  Prior to rendering a decision 
in this matter, the RO should obtain a medical opinion as to 
whether the veteran's alcoholism is secondary to his service 
connected PTSD.

Given that the RO will be assigning an initial rating for 
PTSD and will also be adjudicating the veteran's claim for 
service connection for chronic alcoholism, the veteran's 
claim for TDIU is inextricably intertwined with these other 
claims.  Accordingly, the claim for TDIU must also be 
remanded to the RO in order that it can be readjudicated 
after the rating for PTSD is assigned and the claim for 
chronic alcoholism is adjudicated (and a rating assigned if 
applicable).      

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he has received for chronic 
alcoholism since January 2006 and should 
secure copies of complete records of the 
treatment or evaluation from all sources 
identified. 

2.  The RO should arrange for a VA 
psychiatric examination to determine the 
likely etiology any current chronic 
alcoholism.  The veteran's claims folder 
should be made available for review by the 
examiner in conjunction with the 
examination.  Any indicated tests should 
be performed.  The examiner should then 
provide an opinion whether it is at least 
as likely as not (i.e. a 50% chance or 
better) that the veteran's service 
connected PTSD has caused his chronic 
alcoholism and an opinion whether it is at 
least as likely as not (i.e. a 50% chance 
or better) that the veteran's service 
connected PTSD has aggravated his chronic 
alcoholism.  The examiner should explain 
the rationale for the opinions given.

3.  The RO should then readjudicate the 
claim for service connection for chronic 
alcoholism.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

4.  The RO should then determine whether 
any additional development (such as a VA 
examination) is necessary prior to 
adjudicating the veteran's claim for TDIU.  
Once any necessary development is 
completed, the RO should then readjudicate 
the claim for TDIU.  If it remains denied, 
the RO should issue an appropriate 
supplemental statement of the case and 
provide the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


